

116 HR 5249 IH: Supporting Healthy Mothers and Infants Act of 2019
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5249IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Mr. Trone (for himself, Mr. Thompson of Pennsylvania, Ms. Kuster of New Hampshire, and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Child Nutrition Act of 1966 to support women, infants, and children impacted by
			 substance use disorder, and for other purposes.
	
 1.Short titleThis Act may be cited as the Supporting Healthy Mothers and Infants Act of 2019. 2.Amendments to special supplemental nutrition program (a)Special supplemental nutrition program for women, infants, and childrenSection 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786) is amended—
 (1)in subsection (a), by striking drug abuse and inserting substance use disorder; (2)in subsection (b)—
 (A)in paragraph (8), by striking drug abuse and inserting substance use disorder; and (B)in paragraph (16)—
 (i)in the matter preceding subparagraph (A), by striking Drug abuse education and inserting Substance use disorder education; (ii)in subparagraph (A), by striking dangers of drug abuse and inserting harm of substance use on pregnancy and lactation; and
 (iii)in subparagraph (B)— (I)by striking are suspected drug abusers and inserting may have a substance use disorder;
 (II)by striking drug abuse clinics,; and (III)by striking drug abuse professionals and inserting resources;
 (3)in subsection (e)— (A)in paragraph (1)—
 (i)by striking drug abuse each place it appears and inserting substance use disorder; and (ii)by striking effects of drug and inserting effects of a substance use disorder; and
 (B)in paragraph (5), by striking substance abuse and inserting substance use disorder; (4)in subsection (f)—
 (A)in paragraph (1)(C)(ix), by striking drugs and inserting illicit or other harmful substances; and (B)in paragraph (13), by striking drug abuse education and inserting substance use disorder education;
 (5)in subsection (k)(1)— (A)by striking 1 member and inserting one member; and
 (B)by striking drug abuse and inserting substance use disorder; and (6)by redesignating subsections (l) through (q) as subsections (m) through (r), respectively, and by inserting after subsection (k) the following:
					
						(l)Activities To support WIC-Eligible individuals impacted by substance use disorder
 (1)In generalThe Secretary shall— (A)develop and disseminate nutrition education materials for individuals eligible for the program; and
 (B)conduct outreach to individuals who are potentially eligible for the program and who are impacted by a substance use disorder.
 (2)PurposeThe purpose of this subsection is to ensure that individuals participating in the program who are impacted by a substance use disorder receive accurate nutrition education from trained staff in an effective and unbiased manner.
 (3)Nutrition education materialsThe Secretary shall collaborate with the Secretary of Health and Human Services to develop appropriate evidence-based nutrition education materials for individuals impacted by a substance use disorder, including—
 (A)nutrition education materials for individuals with substance use disorder during pregnancy and in the postpartum period; and
 (B)nutrition education materials for infants impacted by prenatal substance exposure and neonatal abstinence syndrome.
 (4)Nutrition education clearinghouseThe Secretary shall make available to all State agencies through an online clearinghouse any nutrition education and training materials related to nutrition for individuals impacted by a substance use disorder or neonatal abstinence syndrome that have been produced by the Secretary or the Secretary of Health and Human Services (or produced by a State agency and approved by the Secretary), including educational materials developed under paragraph (15) of section 515(b) of the Public Health Service Act (42 U.S.C. 290bb–21(b)) and guidance issued under section 1005 of the SUPPORT for Patients and Communities Act (42 U.S.C. 1396a note).
 (5)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $1,000,000 for fiscal year 2020, to remain available until expended..
 (b)Conforming amendmentsSection 17(q) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(q)), as redesignated by subsection (a) is amended—
 (1)in paragraph (1), by striking subsection (o)(1)(A) and inserting subsection (p)(1)(A); and (2)in paragraph (2)(B), by striking subsection (o)(1)(A) and inserting subsection (p)(1)(A).
				